Case 2:14-cv-02827-SRC-CLW Document 38-1 Filed 04/16/19 Page 1 of 9 PageID: 362




                         EXHIBIT 1
Case 2:14-cv-02827-SRC-CLW Document 38-1 Filed 04/16/19 Page 2 of 9 PageID: 363




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY
                                  NEWARK DIVISION


SECURITIES AND EXCHANGE
COMMISSION,                                         Civil No. 2:14-cv-02827-SRC-CLW

                              Plaintiff,
v

S. PAUL KELLEY,
GEORGE TAZBAZ,
ROGER D. LOCKHART,
ROBERT S. AGRIOGIANIS, and
SHAWN A. BECKER,

                              Defendants


          DECLARATION OF MICHAEL HENNIGAN IN SUPPORT OF
       MOTION FOR REMEDIES AGAINST DEFENDANT SHAWN A. BECKER


       1.      My name is Michael Hennigan. I am over the age of eighteen years and have

never been convicted of a felony or crime that involved moral turpitude. I have personal

knowledge of the facts below and, if called to testify, I could and would testify competently

thereto.

       2.      I am a contract financial analyst with the Division of Enforcement of the United

States Securities and Exchange Commission in the Denver Regional Office, Denver, Colorado.

       3.      In connection with this matter, I reviewed monthly statements for the following

accounts:

       • TD Ameritrade account ending x4190 in the name of Grace Consulting Corp.(the

            "TD Ameritrade Account")for the periods October 2009 through August 2010;
Case 2:14-cv-02827-SRC-CLW Document 38-1 Filed 04/16/19 Page 3 of 9 PageID: 364




       • Charles Schwab account ending x8559 in the name of Grace Consulting Corp.(the

             "Charles Schwab Account") for the periods September 2010 through Apri1201 l; and

       • Scottrade account ending in x9561 in the name of Grace Consulting Corp.(the

             "Scottrade Account")for the periods September 2009 through March 2011.

I understand that Shawn Becker controlled each of these accounts. I analyzed the sales of stock

using a "First In, First Out" method, meaning that I allocated sales of stock to the first batch of

shares received until all of those shares were depleted from the account, and then allocated sales

of stock to the next batch of shares received or purchased until all of those shares were depleted

from the account. If shares were transferred between accounts before they were depleted by

sales, I followed the shares to the new account and continued using the "First In, First Out"

method to allocate sales in the new account.

       4.        I understand from Mr. Becker's testimony that Mr. Becker did not pay anything

for the shares he received as compensation. Therefore, I have not offset his profits by any

amount paid for the shares.

Sales of China Auto

                 Becker received a total of 190,430 shares of China Auto in the TD Ameritrade

Account. Specifically, that account received: 30,000 shares on or about October 15, 2009; 40,430

shares on or about October 19, 2009; 20,000 shares on or about November 25, 2009; and

100,000 shares on or about February 18, 2010.

        6.       Using the "First In, First Out" method described above, Becker sold 151,595 of

these received China Auto shares out of the TD Ameritrade Account for a total of $536,598.

        7.       On or about August 17, 2010, Becker transferred a total of 220,779 shares of

China Auto stock (consisting of 38,835 shares of the initial 190,430 received shares and 181,944


                                                  2
 Case 2:14-cv-02827-SRC-CLW Document 38-1 Filed 04/16/19 Page 4 of 9 PageID: 365




purchased shares)from the TD Ameritrade Account to the Charles Schwab Account. Using the

"First In, First Out" methodology described above, Becker sold 38,835 of the received China

Auto shares out of the Charles Schwab Account for a total of $115,431.

        8.     On or about September 2, 2009, Becker received an additional 30,000 shares of

China Auto stock into the Scottrade Account. Using the "First In, First Out" method described

above, Becker sold 30,000 shares out of the Scottrade Account for a total of $167,306.

        9.     In total, Becker received 220,430 shares of China Auto stock in the TD

Ameritrade Account and the Scottrade Account. Using the "First In, First Out" methodology

described above, Becker sold those shares for a total of $819,065, which is the total of the

amounts listed in paragraphs 6, 7 and 8.

Sales of Guanwei

        10.    Becker received a total of 240,000 shares of Guanwei stock into the TD

 Ameritrade Account. Specifically, that account received: 80,000 shares on or about January 12,

2010; 80,000 shares on or about May 10, 2010; and 80,000 shares on or about May 12, 2010.

The January 12 and May 10, 2010 receipts were immediately delivered out of the account.

Therefore, I only analyzed the sale of the 80,000 shares received on or about May 12, 2010.

        1 1.   Using the "First In, First Out" method described above, Becker sold 31,394 of

these 80,000 Guanwei shares out of the TD Ameritrade Account for a total of $116,854.

        12.    On or about August 17, 2010, Becker transferred a total of 56,000 shares of

 Guanwei (consisting of48,606 received shares and 7,394 purchased shares)from the TD

 Ameritrade Account to the Charles Schwab Account. Using the "First In, First Out"

 methodology described above, Becker sold the 48,606 of the received shares out of the Charles

 Schwab Account for a total of $166,827.



                                                 3
Case 2:14-cv-02827-SRC-CLW Document 38-1 Filed 04/16/19 Page 5 of 9 PageID: 366




       13.     In total, Becker received 80,000 shares of Guanwei stock in the TD Ameritrade

Account and the Charles Schwab Account. Using the "First In, First Out" methodology

described above, Becker sold those 80,000 shares for a total of $283,681, which is the total of the

amounts listed in paragraphs 11 and 12.

Sales of Kandi Technologies

       14.     Becker received a total of 269,000 shares of Kandi stock into the TD Ameritrade

Account. Specifically, that account received: 150,000 shares on or about October 22, 2009; and

1 19,000 shares on or about November 25, 2009.

       15.     Using the "First In, First Out" method described above, Becker sold these shares

out of the TD Ameritrade Account for a total of $1,165,586.

Prejudgment Interest

        16.    I calculated prejudgment interest from the last day Becker received China Auto,

Guanwei, and Kandi stock, respectively, until April 13, 2015, which I understand is the date

Becker signed a consent to judgment in this matter. In calculating prejudgment interest, I used

the IRS rate for underpayment of taxes. Specifically, I calculated prejudgment interest as

follows:

               a. For the China Auto stock, I calculated prejudgment interest on total profits of

                   $819,065 from February 18, 2010, which is the last day any China Auto

                   shares were received, until April 13, 2015. The prejudgment interest is

                   $147,196. See Ex. A.

               b. For the Guanwei stock, I calculated prejudgment interest on total profits of

                   $283,681, from May 10, 2010, which is the day the Guanwei shares were

                   received, until April 13, 2015. The prejudgment interest is $47,640. See Ex. B.
Case 2:14-cv-02827-SRC-CLW Document 38-1 Filed 04/16/19 Page 6 of 9 PageID: 367




            c. For the Kandi stock, I calculated prejudgment interest on total profits of

                $1,165,586, from November 25,2009, which is the last day any Kandi shares

                were received, until April 13, 2015. The prejudgment interest is $223,032. See

                Ex. C.

            d. Adding the prejudgment interest totals for the China Auto, Guanwei, and

                Kandi shares, the total prejudgment interest is $417,868.



     I declare under penalty of perjury that the foregoing is true and correct.




                  I ,2019
     Dated: April ~



                                                      ichael Hennigan
4/11/2019   Case 2:14-cv-02827-SRC-CLW Document 38-1 Filed 04/16/19 Page 7 of 9 PageID: 368
                                               EXHIBIT A

                                          U.S. Securities and Exchange Commission
                                                 Prejudgment Interest Report
                 M       i




            China Auto Stock
            Quarter Range                 Annual Rate   Period Rate        Quarter Interest    Principal+Interest


            Violation Amount                                                                         $819,065.00
            03/01/2010-03/31/2010         4.00%         0.34%                     $2,782.58          $821,847.58
            04/01/2010-06/30/2010         4.00%         1%                        $8,195.96          $830,043.54
            07/01/2010-09/30/2010         4.00%         1.01%                     $8,368.66          $838,412.20
            10/01/2010-12/31/2010         4.00%         1.01%                     $8,453.03          $846,865.23
            01/01/2011-03/31/201 ]        3.00%         0.74%                     $6,264.48          $853,129.71
            04/01/2011-06/30/2011         4.00%         1%                        $8,507.92          $861,637.63
            07/01/2011-09/30/2011         4.00%         1.01%                     $8,687.20          $870,324.83
            10/01/2011-12/31/2011         3.00%         0.76%                     $6,581.09          $876,905.92
            01 /O1 /2012-03/31/2012       3.00%         0.75%                     $6,540.86          $883,446.78
            04/01/2012-06/30/2012         3.00%         0.75%                     $6,589.64          $890,036.42
            07/01/2012-09/30/2012         3.00%         0.75%                     $6,711.75          $896,748.17
            10/01/2012-12/31/2012         3.00%         0.75%                     $6,762.36          $903,510.53
            01/01/2013-03/31/2013         3.00%         0.74%                     $6,683.50          $910,194.03
            04/01 /2013-06/30/2013        3.00%         0.75%                     $6,807.75          $917,001.78
            07/01/2013-09/30/2013         3.00%         0.76%                     $6,934.04          $923,935.82
            10/Ol /2013-12/31/2013        3.00%         0.76%                     $6,986.47          $930,922.29
            01/01/2014-03/31/2014         3.00%         0.74%                     $6,886.27          $937,808.56
            04/01/2014-06/30/2014         3.00%         0.75%                     $7,014.29          $944,822.85
            07/01/2014-09/30/2014         3.00%         0.76%                     $7,144.41          $951,967.26
            ]0/O l /2014-12/31/2014       3.00%         0.76%                     $7,198.44          $959,165.70
            01/01/2015-03/31/2015         3.00%         0.74%                     $7,09520           $966,260.90


            Prejudgment Violation Range                               Quarter interest Total   Prejudgment Total
            03/01/2010-03/31/2015                                               $147,195.90          $966,260.90




                                                                                                                    1/1
4111/2019   Case 2:14-cv-02827-SRC-CLW Document 38-1 Filed 04/16/19 Page 8 of 9 PageID: 369
                                                        EXHIBIT B
              "                           U.S. Securities and Exchange Commission
              V                                  Prejudgment Interest Report
                ,~


            Guanwei Stock
            Quarter Range                 Annual Rate   Period Rate        Quarter Interest    Principal+Interest


            Violation Amount                                                                         $283,681.00
            06/01/2010-06/30/2010         4.00%         0.33%                       $932.65          $284,613.65
            07/01/2010-09/30/2010         4.00%         1.01%                     $2,869.53          $287,483.18
            10/01/2010-12/31/2010         4.00%         1.01%                     $2,898.46          $290,381.64
            01/01/2011-03/31/2011         3.00%         0.74%                     $2,148.03          $292,529.67
            04/01/2011-06/30/2011         4.00%         1%                        $2,917.28          $295,446.95
            07/01/2011-09/30/2011         4.00%         1.01%                     $2,978.75          $298,425.70
            10/01/2011-12/31/2011         3.00%         0.76%                     $2,256.59          $300,682.29
            01/01/2012-03/31/2012         3.00%         0.75%                     $2,242.79          $302,925.08
            04/01/2012-06/30/2012         3.00%         0.75%                     $2,259.52          $305,184.60
            07/01/2012-09/30/2012         3.00%         0.75%                     $2,30139           $307,485.99
            10/Ol /2012-12/31/2012        3.00%         0.75%                     $2,318.75          $309,804.74
            O 1 /O l /2013-03/31/2013     3.00%         0.74%                     $2,291.71          $312,096.45
            04/01/2013-06/30/2013         3.00%         0.75%                     $2,334.31          $314,430.76
            07/01/2013-09/30/2013         3.00%         0.76%                     $2,377.61          $316,808.37
            10/01/2013-12/31/2013         3.00%         0.76%                     $2,395.59          $319,203.96
            01 /O l /2014-03/31/2014      3.00%         0.74%                     $2,36123           $321,565.19
            04/01/2014-06/30/2014         3.00%         0.75%                     $2,405.13          $323,970.32
            07/01 /2014-09/30/2014        3.00%         0.76%                     $2,449.75          $326,420.07
            10/01/2014-12/31/2014         3.00%         0.76%                     $2,468.27          $328,888.34
            Ol /Ol /2015-03/31/2015       3.00%         0.74%                     $2,432.87          $33],321.21


            Prejudgment Violation Range                               Quarter Interest Total   Prejudgment Total
            06/01/2010-03/31/2015                                                $47,640.21          $331,321.21




                                                                                                                    1/1
4/11/2019   Case 2:14-cv-02827-SRC-CLW Document 38-1 Filed 04/16/19 Page 9 of 9 PageID: 370
                                             EXHIBIT C

              a                           U.S. Securities and Exchange Commission
                                                 Prejudgment Interest Report


            Kandi Stock
            Quarter Range                 Annual Rate   Period Rate        Quarter Interest    Principal+Interest


            Violation Amount                                                                       $1,165,586.00
            1 2/01 /2009-12/31/2009       4.00%         0.34%                     $3,959.80        $1,169,545.80
            01/01/2010-03/31/2010         4.00%         0.99%                    $11,535.25        $1,181,081.05
            04/01 /2010-06/30/2010        4.00%         1%                       $11,778.45        $1,192,859.50
            07/01/2010-09/30/2010         4.00%         1.01%                    $12,026.64        $1,204,886.14
            10/01/2010-12/31/2010         4.00%         1.O l%                   $12,147.89        $1,217,034.03
            01/01/2011-03/31/2011         3.00%         0.74%                     $9,002.72        $1,226,036.75
            04/01/2011-06/30/2011         4.00%         1%                       $12,226.78        $1,238,263.53
            07/01/2011-09/30/2011         4.00%         1.01%                    $12,484.41        $1,250,747.94
            10/O l /2011-12/31/2011       3.00%         0.76%                     $9,457.71        $1,260,205.65
            01/01/2012-03/31/2012         3.00%         0.75%                     $9,399.89        $1,269,605.54
            04/01/2012-06/30/2012         3.00%         0.75%                     $9,470.01        $1,279,075.55
            07/01 /20]2-09/30/2012        3.00%         0.75%                     $9,645.49        $1,288,721.04
            10/01/2012-12/31/2012         3.00%         0.75%                     $9,718.22        $1,298,439.26
            O 1 /O 1 /2013-03/31/2013     3.00%         0.74%                     $9,604.89        $1,308,044.15
            04/01/2013-06/30/2013         3.00%         0.75%                     $9,783.45        $1,317,827.60
            07/01/2013-09/30/2013         3.00%         0.76%                     $9,964.94        $1,327,792.54
            10/01/2013-12/31/2013         3.00%         0.76%                    $10,040.29        $1,337,832.83
            O 1 /O1/2014-03/31/2014       3.00%         0.74%                     $9,896.30        $1,347,729.13
            04/01/2014-06/30/2014         3.00%         0.75%                    $10,080.28        $1,357,809.41
            07/01 /2014-09/30/2014        3.00%         0.76%                    $10,267.27        $1,368,076.68
            10/01/2014-12/31/2014         3.00%         0.76%                    $10,344.91        $1,378,421.59
            Ol /O1 /2015-03/31/2015       3.00%         0.74%                    $10,l 96.54       $1,388,618.13


            Prejudgment Violation Range                               Quarter Interest Total   Prejudgment Total
            12/01/2009-03/31/2015                                               $223,032.13        $1,388,618.]3




                                                                                                                    1/1
